65 F.3d 186
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AVCO CORPORATION, and Textron, Inc. Plaintiffs-Appellants,v.PPG INDUSTRIES, INC., Defendant-Appellee.
Nos. 95-1119, 95-1176.
United States Court of Appeals, Federal Circuit.
July 25, 1995.

1
Herbert F. Schwartz, Fish & Neave, New York City, for plaintiffs-appellants Avco Corp. and Textron, Inc.


2
John M. Skenyon, Fish & Richardson, Boston, MA, for defendant-appellee PPG Industries, Inc.


3
DISMISSED.

ORDER

4
Upon consideration of Avco Corporation's and Textron, Inc.'s motion to dismiss these consolidated appeals,

IT IS HEREBY ORDERED THAT:

5
The motion is granted and these appeals are dismissed.